HEMPHILL, Chief Justice.
—The motions in this cause have been considered; and some indulgence will be extended to the appellants, in consequence of the irregularities and defects of the conveyance by mail, which would not be granted under dissimilar circumstances. We are of opinion, however, that the appellants should have exercised a greater degree of diligence in causing to be corrected the errors and mistakes arising from the ignorance or negligence of the clerk, and placing the cause pTopexly before the court. It is therefore ordered that the motion on the part of the appellees to dismiss the cause from the docket be overruled, and that a writ of certiorari be directed to the clerk of the District Court of Fannin County, commanding him to make a more full and perfect transcript of the record of the proceedings in the said case; provided, however, that costs of suit be paid by appellants on or before the 1st day of October next. And should the same not be paid on or before the time specified and satisfactory evidence thereof produced to the clerk of the said district court, that then and in that case the appeal be considered as dismissed; und the said clerk be required to issue execution against the appellants, as if no appeal had been taken; and the clerk of the Supreme Court is required to seal up the original papers sent up in this cause and place them in the hands of some safe person, for transmission to the clerk of the district court of the said county.

Overruled.